Citation Nr: 1210704	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as secondary to a bilateral foot disability.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for right ear hearing loss.  

4.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to a bilateral foot disability.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability.  

7.  Entitlement to service connection for a bilateral foot disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In June 2009, the Veteran claimed entitlement to service connection for a cervical spine disability as secondary to a bilateral foot disability.  The issue is inextricably intertwined with the issue concerning a bilateral foot disability on appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  During the hearing, the Veteran clarified that claims for service connection for a back disability and a bilateral knee disability were only claimed as secondary to a bilateral foot disability and were not claimed to be incurred in or related to active duty service.  (See Transcript at 4.)  

In the decision herein, the Board reopens the issue of entitlement to service connection for a bilateral foot disability.  However, additional development is required prior to adjudication of the claim on the merits.  Hence, that issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  In addition, because claims for a low back and bilateral knee disability are claimed as secondary to a bilateral foot disability, these issues are inextricably intertwined with the adjudication of the claim for a bilateral foot disability and must be remanded as well.  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, a left ear hearing loss disability was incurred during active service.  

2.  Right ear hearing loss is not shown for VA compensation purposes.  

3.  Although an acquired psychiatric disability was not diagnosed during service, affording the Veteran the benefit of the doubt, a current psychiatric disability manifested by a major depressive disorder is etiologically related to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  In the absence of a current disability for VA purposes, the criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  The criteria for service connection for an acquired psychiatric disability, manifested by a major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claims, he was sent a letter dated in December 2006 that satisfied the duty to notify provisions regarding the claims.  

To the extent applicable, the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  Here, in sum, the letters provided notice of these criteria.  

As per the claim based on new and material evidence, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in the context of a claim to reopen, VA must look at the bases for the denial in the prior decision(s) and respond with a VCAA notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In the December 2006 letter, the Veteran was advised that his claim was previously denied and to submit new and material evidence.  Thus, the letter complies with the Court's guidance in Kent.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran has identified relevant VA and private outpatient treatment records and the RO has obtained the records.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  In addition, the Veteran provided testimony during a hearing before the undersigned in 2011.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran was provided a VA audiologic examination in April 2011 and a VA psychiatric examination in July 2011.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's complete claims file, to include his service treatment records and past medical history.  They recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  They do not include an opinion as to the etiology of a current bilateral foot disability and such deficiency is addressed in the Remand section of the decision below.  Otherwise, the examination is adequate for purposes of determining if new and material evidence has been submitted to reopen the prior final decision denying the claim.  The Board therefore concludes that the examinations are adequate.  Therefore, the Board finds that VA has fulfilled its duty to notify and assist under the VCAA.

II.  Hearing Loss Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including psychoses and organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).   

Here, the Veteran alleges that a bilateral hearing loss disability is the result of exposure to acoustic trauma during active military service.  He reports that he was exposed to gun fire during artillery training at Fort Sill.  He states that he had hearing problems during service but did not report to sick call.  He also reports having problems with tinnitus and hearing loss ever since service.  (T. at 16.)  

The Veteran's DD-214 reveals that he served in the U.S. Army with a primary military occupational specialty as a Field Artillery Unit Commander.  

The Veteran's service treatment records, however, do not reveal the presence of a hearing loss disability during service.  Rather, upon separation from active duty in November 1969, an audiologic evaluation revealed puretone thresholds as follows:


								[Continued on Next Page]



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
5
LEFT
5
5
5
/
5

It is not until April 2011 that the Veteran underwent a VA examination to determine the current nature and severity of any hearing loss disability.  At such time, the Veteran reported a 44-year history of hearing loss and tinnitus.  He described exposure to acoustic trauma in service after serving in artillery.  He reported no history of occupational or recreational noise exposure.   On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
25
30
LEFT
25
20
35
40
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner opined that a current hearing loss disability was less likely than not due to service because no hearing loss disability was found during service or within the first post-service year.  

In an August 2011 decision, the RO conceded that the Veteran was likely exposed to acoustic trauma during service and found that tinnitus had its onset in service.  Service connection was granted for the disability and an initial 10 percent disability rating was assigned.  

Here, however, while the Veteran was exposed to acoustic trauma during service, the evidence does not reveal a right ear hearing loss disability for VA purposes.  In this respect, the evidence does not reveal auditory thresholds or speech recognition scores sufficient to meet the criteria set forth under 38 C.F.R. § 3.385 (2011).  As such, in the absence of a current right ear hearing loss disability, the claim must be denied.  

As regards the left ear though, the evidence does reveal a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Specifically, the auditory thresholds at 2000, 3000, and 4000 Hertz reflect that the criteria for hearing impairment has been met for the left ear.

After review of the evidence, and after affording the Veteran the benefit of the doubt, the Board finds that the evidence is essentially in equipoise on the question of whether a current left ear hearing loss was incurred in service.  

In this respect, the Board finds the Veteran's contention that a hearing loss was incurred as a result of exposure to artillery fire credible.  In addition, the Board finds his testimony as to continuity of hearing loss symptoms since service also credible.  His testimony is supported by his service records which verify his exposure to acoustic trauma while serving as a Field Artillery Unit Commander.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2002).  

The Board acknowledges that the Veteran had normal hearing at his discharge from active service, that the April 2011 VA audiological examiner did not find that left ear hearing loss could be attributed to active service because his in-service audiological evaluations were normal.  However, this opinion is not determinative as to whether his current left ear hearing loss is etiologically related to his military service and does not preclude service connection in this case.  In this regard, the Board notes that the VA audiological examiner based his opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current left ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley , the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  See Hensley , 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, the VA examiner's conclusory opinion, based on the absence of documented hearing loss at discharge from service, does not mean that there is no nexus between the Veteran's current left ear hearing loss and his in-service noise exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  In addition, it is apparent the that VA examiner did not take into account the Veteran's competent and credible lay statements regarding a continuity of hearing loss symptomatology following his separation from the military, nor did the examiner consider the Veteran's statements indicating that he had no post-service noise exposure.  See 38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current left ear hearing loss.  Accordingly, service connection is warranted for left ear hearing loss disability, and denied for his right ear.  

III.  Acquired Psychiatric Disorder

The criteria for service connection are noted above.  

The Veteran contends that a psychiatric disorder manifested by depression was caused by his active duty service.  During the hearing before the undersigned, he reported that depression started "15-20" years ago as he tried to come to terms with the fact that he did not go to Vietnam when most of his classmates did go.  He expressed guilt that several classmates died in Vietnam.  Over the years, he reports that his depression worsened.  (See Transcript at 19.)  

The Veteran's spouse, a social worker, stated that the Veteran was extremely conflicted over the fact that he was not ordered to go to Vietnam while everybody in his unit was going.  She reported that his depression progressed over the years, that he was not socially active and was noticeably withdrawn.  

In a May 2006 letter, the Veteran's treating therapist, Dr. T. F., states that the Veteran has a DSM-IV diagnosis of major depressive disorder.  The physician states that the condition "appears to be directly related to his military service" and the guilt the Veteran experienced of not going to Vietnam.  

Dr. T. F. provided an additional statement in September 2007.  At such time, he reiterated that the Veteran met the DSM-IV criteria for major depressive disorder and that the condition "seems to be directly related to his military service."  He documents that he treated the Veteran for 26 sessions and noted his history of guilt following his active military service.  He indicates his familiarity with VA laws regarding service connection and the use of Global Assessment of Functioning scores and indicates that the Veteran's symptoms cause clinically significant distress or impairment of social, occupational or other important areas of functioning.  

Dr. T. F. provided a final letter in January 2010.  This letter essentially duplicates his prior two letters.  

The Veteran underwent a VA psychiatric examination in July 2011.  In pertinent part, after describing symptoms of depression, the Veteran reported that he isolated himself and drank alcohol.  A mental status examination revealed a diagnosis of major depression, recurrent with psychotic features.  The examiner noted that the Veteran had significant dependence upon alcohol and that it "may have" a direct psychological effect on his depression.  The examiner also noted that the Veteran had a history of a difficult and abusive childhood.  The examiner could not concede that there was a nexus between depression and military service.  The examiner reasoned that he did not report depressive symptoms of seek treatment while in the military and did not seek treatment until 2001.  

The Board has reviewed the evidence of record and finds that there is evidence both for and against the claim.  The Board finds the Veteran's and his spouse's testimony credible in terms of the Veteran's description of symptoms and continuity of symptomatology.  The Board also acknowledges the opinion of Dr. T. F. who states that the Veteran's major depressive disorder is related to his military experiences.  

The Board notes that the service treatment records are silent for evidence of a psychiatric disorder.  The Board further acknowledges the VA examiner's opinion that he was unable to link the current depressive disorder to the Veteran's active military service.  

The Board finds, however, that after affording the Veteran the benefit of the doubt, that the criteria for service connection for a major depressive disorder are met.  First, there is no requirement that the psychiatric symptoms first manifest during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay evidence may be used to diagnose a condition where a layperson is competent to identify the medical condition.); Savage v. Gober, 10 Vet. App. 488 (1997).  Thus, to the extent that the VA examiner's opinion relied on that faulty interpretation of law, his opinion is subject to less probative weight.  Moreover, the Board does not doubt that alcohol plays a role in the Veteran's depression.  However, by the VA examiner's admission, the Veteran's depression preceded his use of alcohol.  

In addition, while Dr. T. F. did not review the Veteran's claims file, his opinion appears to be based on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)( failure to review claims file does not render opinion inadequate if it can be shown that the examiner was familiar with the claimant's medical history).  Here, indeed, Dr. T. F. treated the Veteran on almost 100 occasions.  

Moreover, while there is no "treating physician rule" under VA law permitting the Board to afford more probative weight to a treating physician's medical opinion, the Board cannot ignore the fact that Dr. T. F treated the Veteran for a significant period.  See Winsett v. West, 11 Vet. App. 420 (1998).  This is certainly a factor that adds to the probative weight of the opinion.  Finally, while Dr. T. F. did not express his opinion as to the etiology of depression in terms of a medical certainty, instead using terms such as "appears to be" or "seems to be", the opinion is not speculative.  Rather, a comprehensive review of his statements leads the Board to conclude that the examiner believes that the depression is at least as likely as not related to military service.  See Nieves-Rodriguez at 301.  (In evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.

Finally, the Board affords the Veteran's spouse's testimony significant probative weight.  This testimony supports the contention that the Veteran's depression was initially incurred coincident with his military service and has continued uninterrupted ever since.  

Like the left ear hearing loss claim, the evidence as to the claim for an acquired psychiatric disorder is essentially in equipoise, thus calling for application of the benefit-of-the-doubt rule.  Accordingly, and after affording the Veteran the benefit of the doubt, the Board finds that the criteria for service connection for an acquired psychiatric disorder manifested by a major depressive disorder have been met.  


III.  New and Material Evidence Claim

The Veteran's service treatment records include an April 1969 treatment record for "pain in the feet."  The record does not include a diagnosis for any bilateral foot condition and his service discharge examination in November 1969 did not include reports or findings of a bilateral foot condition.  

In November 1969, and immediately upon discharge from active military service, the Veteran filed a claim seeking service connection for a toenail fungus and for pain in his heels.  He underwent a VA examination in May 1970.  At such time he reported a history of pain in both heals.  He noted that for about a year he had pain in the heals after standing for a long time.  The pain was spread out to the foot and up the calves of his legs.  An x-ray revealed normal ankles, heels, and feet.  No diagnosis of a bilateral foot condition was rendered.  

In a June 1970 decision, the RO denied the claim, finding that the cause for pain in both feet was not shown by the evidence of record.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran initiated the current claim in February 2006.  He reported that he continued to have pain in both of his feet.  He reported an in-service injury to the feet after jumping out of a truck.  

Private treatment records dated in 1997-1998 show a left foot drop secondary to a low back condition, but do not reference a bilateral heel disability.  

He underwent a VA examination in June 2007.  Therein, he reported that he started having pain in the heels while on basic training and after jumping out of a truck.  He stated that he was treated with injections.  He described current pain to the heels that was aggravated by prolonged standing.  A physical examination revealed objective evidence of pain, stiffness, weakness, and lack of endurance to the bilateral heels.  There was also tenderness along the heels on palpation.  An x-ray revealed bilateral calcaneal spurs with pes planus deformity along with arthritic changes of the interphalangeal joints.  No opinion was provided as to the etiology of the bilateral foot disability.  

An April 2008 private x-ray examination also revealed degenerative spurs on the heels.  

In November 2011, the Veteran testified before the undersigned that while in service, he jumped from a truck and landed hard on his feet and had bilateral heel pain ever since.  (See Transcript at 3.)  His spouse reported that he currently used inserts in his shoes.  She also reported that she observed the Veteran having problems with his heels ever since service.  (T. at 11.)  

Here, among the unestablished facts at the time of the prior denial was evidence of a current bilateral foot disability.  Since that decision, VA has received the above-referenced evidence which includes evidence a bilateral foot condition.  Moreover, assuming the credibility of the Veteran and his spouse's hearing testimony, there is also evidence of an in-service injury, continuity of bilateral foot and heel symptomatology since service and their lay opinion that the current disability is related to such service.  Accordingly, new and material evidence has been received and the criteria to reopen the claim have been met.  


ORDER

Service connection for a left ear hearing loss disability is granted.   

Service connection for a right ear hearing loss disability is denied.  

Service connection for an acquired psychiatric disorder, manifested by a major depressive disorder, is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for a bilateral foot disability is reopened.  


REMAND

The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this matter, as it pertains to the claim for a bilateral foot disability and the secondary claims for a low back and a bilateral knee disability, the Board finds that VA's assistance is required to help support the Veteran's claim for benefits.  In short, while he was afforded a VA examination for his bilateral foot disability in June 2007, the examiner did not provide an opinion as to the etiology of the disability, nor did he provide an opinion as to whether such disability causes or aggravates any current low back or bilateral knee disabilities.  As such, these issues must be remanded for additional development.  

The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences for failing to so report.  See 38 C.F.R. § 3.655 (2011).

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current bilateral foot, low back, and bilateral knee disabilities.  

The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of a bilateral foot, low back and bilateral knee disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.  

The examiner is directed to respond to the following questions:  

a)  What is the Veteran's currently diagnosed bilateral foot disability?  What is the likelihood (i.e. "very likely," "as likely as not," "not likely") that a current bilateral foot disability was incurred during service?  Please provide a rationale for your opinion.  

b)  If a bilateral foot disability is related to service, please provide opinions as to the relationship, if any, between a bilateral foot disability and a (1) low back disability and (2) a bilateral knee disability.  

What is the likelihood that a current bilateral foot disability causes a current low back or bilateral knee disability?  

and 

What is the likelihood that a current bilateral foot disability aggravates any current low back or bilateral knee disability?  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

The examiner should provide a complete rationale for the opinions expressed.  The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  

2.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative, if any, should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


